DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            MARK BEDFORD,
                               Appellant,

                                       v.

                           ALICIA HEERALAL,
                                Appellee.

                                 No. 4D18-3071

                            [October 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Murphy, III, Senior Judge; L.T. Case No. DVCD-
18-006469.

  Mark Bedford, Lauderdale Lakes, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and GROSS, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.